


Exhibit 10.2
SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 6, 2015, is by and among CASH AMERICA INTERNATIONAL, INC., a Texas
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (collectively, the “Guarantors”), the Lenders (as defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (as defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 30, 2011 (as amended
by that certain First Amendment to Credit Agreement dated as of November 29,
2011, that certain Second Amendment to Credit Agreement dated as of November 29,
2011, that certain Third Amendment to Credit Agreement dated as of May 10, 2013,
that certain Fourth Amendment to Credit Agreement dated as of May 12, 2014, that
certain Fifth Amendment to Credit Agreement dated as of July 22, 2014, that
certain Sixth Amendment to Credit Agreement dated as of December 23, 2014 and as
further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”);


WHEREAS, it is the intention of the Credit Parties and the Administrative Agent
to remove the  provisions providing Multicurrency Revolving Loans in Foreign
Currencies and the related fronting arrangement by the Multicurrency Revolving
Fronting Lender (the “Multicurrency Provision Removal”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain other provisions of the Credit Agreement;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1     New Definition. The following definition is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order.


“Seventh Amendment Effective Date” shall mean September 30, 2015.


1.2    Amendment to 2.1(B). The reference to “FIFTY MILLION DOLLARS
($50,000,000)” appearing in the first sentence of clause (a) in Section 2.1(B)
is hereby amended to read “ZERO DOLLARS ($0)”.  The parties hereto agree that,
as of the Seventh Amendment Effective Date, the Borrower shall no longer have
availability of Loans in Foreign Currencies, and Multicurrency Revolving Loans
(and the related fronting arrangement by the Multicurrency Revolving Fronting
Lender) shall no longer be available to the Borrower.



1

--------------------------------------------------------------------------------




1.3    Amendment to 6.6. The proviso appearing at the end of subclause (iv)
contained in clause (b) of Section 6.6 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


; provided however, the sum of all Restricted Payments made from and after the
Seventh Amendment Effective Date pursuant to clause (iii) above and this clause
(iv) shall not exceed an aggregate amount equal to the sum of (1) $200,000,000
plus (2) 50% of cumulative Net Income earned after September 30, 2015


1.4    Amendment to 6.18. Clause (c) of Section 6.18 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)    Minimum Net Worth. The Borrower shall not permit Net Worth at any time to
be less than the sum of (A) an amount equal to Net Worth as shown on the Balance
Sheet delivered pursuant to Section 5.1 for the fiscal quarter ending September
30, 2015 less $135,000,000, plus (B) 50% of Net Income (with no deduction for
net losses during any quarterly period) earned after September 30, 2015, plus
(C) 100% of the Net Proceeds received by the Borrower and its Subsidiaries after
September 30, 2015 from the issuance and sale of Capital Stock of the Borrower
or any Subsidiary (other than an issuance to the Borrower or a wholly-owned
Subsidiary), including any conversion of debt securities of the Borrower into
such Capital Stock after September 30, 2015 to the extent of any increase in Net
Worth resulting therefrom.




ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions.


This Amendment shall become effective as of September 30, 2015 (the “Seventh
Amendment Effective Date”) upon satisfaction of the following conditions (in
each case, in form and substance reasonably acceptable to the Administrative
Agent) on or prior to October 8, 2015:


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Borrower, the Required Lenders
and the Administrative Agent, and acknowledged and agreed to by the Guarantors;


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist;


(c)    Amendment Fee. The Administrative Agent shall have received from the
Borrower, for the account of each Lender that executes and delivers a signature
page to this Amendment to the Administrative Agent by 5 p.m. (EST) on or before
October 6, 2015 (each such Lender, a “Consenting Lender”, and collectively, the
“Consenting Lenders”), an amendment fee in an amount equal to 10 basis points on
(A) the aggregate Revolving Commitments of such Consenting Lender prior to
giving effect to this Amendment and (B) the outstanding principal amount of the
Term Loans held by such Consenting Lender; and



2

--------------------------------------------------------------------------------




(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Seventh Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    Except as expressly set forth in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations of the Credit Parties.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.



3

--------------------------------------------------------------------------------




3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is reasonably necessary
to carry out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
 
CASH AMERICA INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
By:
/s/ Austin D. Nettle
 
 
 
Name:
Austin D. Nettle
 
 
 
Title:
Vice President - Finance and Treasurer
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
CASH AMERICA MANAGEMENT L.P.
 
 
 
CASH AMERICA PAWN L.P.
 
 
 
 
 
 
 
 
By:
Cash America Holding, Inc.
 
 
 
 
The General Partner of each of the foregoing entities
 
 
 
 
 
 
 
 
 
By: /s/ Austin D. Nettle
 
 
 
 
Name: Austin D. Nettle
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
OHIO NEIGHBORHOOD CREDIT SOLUTIONS, LLC
 
 
 
 
 
 
 
 
By:
Ohio Neighborhood Finance, Inc.,
 
 
 
 
Its sole member
 
 
 
 
 
 
 
 
 
By: /s/ Austin D. Nettle
 
 
 
 
Name: Austin D. Nettle
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
CSH HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
/s/ Austin D. Nettle
 
 
 
Name:
Austin D. Nettle
 
 
 
Title:
Vice President and Treasurer
 



















--------------------------------------------------------------------------------







 
 
CASH AMERICA ADVANCE, INC.
 
 
 
CASH AMERICA CENTRAL, INC.
 
 
 
CASH AMERICA FINANCIAL SERVICES, INC.
 
 
 
CASH AMERICA EAST, INC.
 
 
 
CASH AMERICA FRANCHISING, INC.
 
 
 
CASH AMERICA GLOBAL SERVICES, INC.
 
 
 
CASH AMERICA HOLDING, INC.
 
 
 
CASH AMERICA, INC.
 
 
 
CASH AMERICA, INC. OF ALABAMA
 
 
 
CASH AMERICA, INC. OF ALASKA
 
 
 
CASH AMERICA, INC. OF COLORADO
 
 
 
CASH AMERICA, INC. OF ILLINOIS
 
 
 
CASH AMERICA, INC. OF INDIANA
 
 
 
CASH AMERICA, INC. OF KENTUCKY
 
 
 
CASH AMERICA, INC. OF LOUISIANA
 
 
 
CASH AMERICA OF MISSOURI, INC.
 
 
 
CASH AMERICA, INC. OF NORTH CAROLINA
 
 
 
CASH AMERICA, INC. OF OKLAHOMA
 
 
 
CASH AMERICA, INC. OF SOUTH CAROLINA
 
 
 
CASH AMERICA, INC. OF UTAH
 
 
 
CASH AMERICA, INC. OF VIRGINIA
 
 
 
CASH AMERICA INTERNET SALES, INC.
 
 
 
CASH AMERICA OF MEXICO, INC
 
 
 
CASH AMERICA PAWN, INC. OF OHIO
 
 
 
CASH AMERICA WEST, INC.
 
 
 
CASHLAND FINANCIAL SERVICES, INC.
 
 
 
GEORGIA CASH AMERICA, INC.
 
 
 
MR. PAYROLL CORPORATION
 
 
 
OHIO NEIGHBORHOOD FINANCE, INC.
 
 
 
 
 
 
 
 
By:
/s/ Austin D. Nettle
 
 
 
Name:
Austin D. Nettle
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 

    












--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
 
 
Lender and as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Jeffrey D. Bundy
 
 
 
Name:
Jeffrey D. Bundy
 
 
 
Title:
Vice President
 
 
 
 
 
 















--------------------------------------------------------------------------------



LENDERS:
AMEGY BANK NA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel L. Cox
 
 
 
Name:
Daniel L. Cox, Jr.
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------



LENDERS:
FIRST TENNESSEE BANK NATIONAL
 
 
ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Joseph M. Evangelisti
 
 
 
Name:
Joseph M. Evangelisti
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 













--------------------------------------------------------------------------------



LENDERS:
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Geoff Smith
 
 
 
Name:
Geoff Smith
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 













--------------------------------------------------------------------------------



LENDERS:
TEXAS CAPITAL BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Barry Kromann
 
 
 
Name:
Barry Kromann
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



LENDERS:
U.S. BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick McGraw
 
 
 
Name:
Patrick McGraw
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 







--------------------------------------------------------------------------------



LENDERS:
BOKF, NA dba Bank of Texas, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mattison H. Uihlein
 
 
 
Name:
Mattson H. Uihlein
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 







